DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on August 2, 2022 has been received and fully considered.  
The previous claim rejection made under 35 U.S.C. 103 made over Weston et al. (US 20130101569 A1) in view of Curtay et al. (FR 2704394 A1) and Thelen et al. (US 20090221719 A1) as indicated in the Office action dated May 2, 2022 is withdrawn in view of applicant’s amendment to claim 1.  New rejections are made to address the amended claim. 
The previous claim rejection made under 35 U.S.C. 103 made over Weston,  Curtay and Thelen and further in view of Ichikawa (JP 2008303202 A) ) is modified to address the amendment made to claim 1; the original grounds of rejection is maintained.
The previous claim rejection made under 35 U.S.C. 103 made over Weston,  Curtay and Thelen and further in view of Loizou (US 20090110674 A1) is modified to address the amendment made to claim 1; the original grounds of rejection is maintained.
The previous claim rejection made under 35 U.S.C. 103 made over Weston,  Curtay, Thelen and Ichikawa and further in view of Loizou, Hamilton (US 6562869 B1, published May 13, 2003) (“Hamilton” hereunder), Couvaras (US 20140309305 A1, published on October 16, 2014) and Slaga et al. (US 6451341 B1, published on September 17, 2002) (“Slaga” hereunder) is modified to address the amendment made to claim 1; the original grounds of rejection is maintained. 
The previous claim rejection made under 35 U.S.C. 103 made over Weston, Curtay and Thelen and further in view of Nishimura et al. (US 2002/0150629 A1) is modified to address the amendment made to claim 1; the original grounds of rejection is maintained. 
The previous claim rejection made under 35 U.S.C. 103 made over Weston, Curtay, Thelen, Ichikawa, Hamilton, Loizou, Couvaras and Slaga and further in view of  Nishimura is modified to address the amendment made to claim 1; the original grounds of rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weston et al. (US 20130101569 A1, published on April 25, 2013) (“Weston” hereunder) in view of Curtay et al. (FR 2704394 A1, published November 4, 1994) (“Curtay” hereunder).
Weston discloses a hair growth stimulant composition comprising a mixture of vitamin and herbal supplements.  The composition comprises copper, calcium, magnesium, vitamin B6 (pyridoxine), cholecalciferol (vitamin D), vitamin E and zinc.  See [0021-0135].  The composition can be in the form of an oral dosage such as tablet, a capsule, etc.  See [0093].  
Weston teaches that antioxidants including vitamin C, beta-carotene and L-cysteine, and selenium enhance the antioxidant function of vitamin E.  See [0332]. 
Weston fails to teach the amount of L-cysteine.  
	Curtay teaches a method of treating hair, comprising orally administering nutritional supplement comprising L-cysteine, zinc and vitamin B6 and excipient.  The reference teaches that cysteine is a sulfur amino acid which is “a key factor during the keratinization of the hair”, which helps regeneration of hair.  See machine translation, p. 2.  The reference teaches that zinc protects sulfur amino acids and vitamin B6 promotes the synthesis of cysteine.  The reference teaches a daily dose of 2000 mg (two tablets of 500 mg twice a day); the reference teaches that cysteine composes 38 wt % of the weight of each tablet, which amount to about 760 mg. 
	 It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Weston and use the amount of cysteine as motivated by Curtay. The skilled artisan would have been motivated to do so, as Curtay teaches daily dose of cysteine effective in keratinization and growth of hair. Since both references teach nutritional supplements comprising overlapping ingredients, and the skilled artisan would have had a reasonable expectation of successfully improving hair growth by combining the teachings of the references. See instant claim 1.  
	Amended claim 1 recites “wherein said preparation is adapted to an individual dosage requirement of a female or a male customer, following administration of tests and/or measurements and/or questionnaire evaluations to determine said individual dosage”.   In this case, how the preparation of the present claim 1 is adapted to defines the intended future use, and does not further structurally limit the preparation or the method steps preparing the composition.  Furthermore, the administration of tests and/or measurements and/or questionnaire evaluation to determine said individual dosage are directed to the mental steps that took place in making the composition.  
	

	Regarding claim 2, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, since Curtay teaches daily dose of about 760 mg of cysteine to improve hair growth, optimizing the amount by routine experimentations would have been well within the skill in the art.  Increasing the dose of cysteine to obtain more potent hair growth effects would have been obvious. 


	Regarding claims 6-15, Weston further teaches using ascorbic acid (vitamin C), biotin, selenium which converts to methionine, pantothenic acid, iron, pyridoxine, cobalamin, nicotinic acid and folic acid.  See [0021-0135].  

	Regarding claim 17, Weston teaches that omega-3 fish oil is microencapsulated when included in the composition which is in the form of a tablet or capsule. See [0039-0044].  

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weston and Curtay as applied to claims 1-2, 6-15 and 17 as above, and further in view of Ichikawa (JP 2008303202 A, published December 18, 2008).
While Weston teaches using vitamin E in the form of alpha-tocopherol, the reference does not specifically disclose gamma tocopherol. See [0328].
Ichikawa teaches an oral composition comprising gamma-tocopherol for promoting hair growth and inhibit hair loss.  See abstract. 
Given the teachings of Weston to use vitamin E in the multivitamin/mineral/antioxidant supplement for hair growth, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify teachings of the reference and incorporated gamma-tocopherol to the composition as motivated by Ichikawa.  The skilled artisan would have been motivated to do so, as 1) both references are directed to nutritional supplement to improve hair growth; and 2) Ichikawa teaches that gamma-tocopherol is effective in promoting hair growth and inhibiting hair loss.  Since the Weston composition generally teaches using vitamin E, the skilled artisan would have had a reasonable expectation of successfully producing a stable multivitamin/mineral/antioxidant dietary supplement that improves hair growth and inhibits hair loss. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weston and Curtay as applied to claims 1-2, 5-15 and 17 as above, and further in view of Loizou (US 20090110674 A1, published April 30, 2009).  
Weston fails to teach uniquinone-10.  
Loizou also teaches coenzyme Q10 as an antioxidant which provides anti-aging effects and improves immune system and reducing high blood pressure, etc.  See [0095-0099].  
Given the teachings of Weston to use antioxidants in the hair growth stimulant comprising multivitamin/mineral and antioxidant, it would have been obvious to one of ordinary skill in the art before the time of filing of the application to modify teachings of   Weston and incorporated additional antioxidants such as ubiquinone-10 as motivated by Loizou.  The skilled artisan would have been motivated to do so, as 1) all of the references are directed to orally administered nutritional supplement to improve human health; and 2) Loizou teaches the anti-antiaging antioxidant used in multivitamin dietary supplements. Since Weston generally teaches using antioxidants, the skilled artisan would have had a reasonable expectation of successfully producing a stable multivitamin/mineral/antioxidant dietary supplement that provide enhanced antioxidant and antiaging properties.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weston, Curtay and Ichikawa as applied to claims 1-2, 5-15 and 17 as above, and further in view of Loizou, Hamilton (US 6562869 B1, published May 13, 2003) (“Hamilton” hereunder), Couvaras (US 20140309305 A1, published on October 16, 2014) and Slaga et al. (US 6451341 B1, published on September 17, 2002) (“Slaga” hereunder). 
Weston further teaches adding to the composition vitamin A (retinoids), beta-carotene, thiamine, vitamin B2 (riboflavin), chromium, iodine, manganese, molybdenum, calcium, potassium, etc. See Examples; [0015, 0017].
	Weston fails to teach L-carnitine, alpha-lipoic acid, silymarin, choline, gamma-aminobutyric acid, inositol and p-aminobenzoic acid. 
Hamilton teaches L-carnitine and alpha- lipoic acid contribute to restoration of age-related mitochondria function and metabolic activity in human, and improve skin and hair appearance, energy, general health, mental acuity, etc.  See col. 7, lines 13-18.  The reference also teaches that choline, along with thiamine, riboflavin, biotin, folic acid, cyanocobalamin, inositol, p-aminobenzoic acid, etc., is among the vitamin B complex proven to be essential for human nutrition.  See col. 8, lines 28 – 36.  
Loizou teaches silymarin is a natural enzymatic anti-oxidants having anti-inflammatory effects.   See [0189].  Loizou also teaches that carnitine converts fatty acids into energy and lowers level lf LDL (bad cholesterol) in the bloodstream.  See [0164].  
 Given the teachings of Weston to use antioxidants in the hair growth stimulant comprising multivitamin/mineral supplement, it would have been obvious to one of ordinary skill in the art before the time of filing of the application to modify teachings of the reference and incorporated additional antioxidants such as alpha-lipoic acid, choline, L-carnitine, and silymarin as motivated by Hamilton and Loizou.  The skilled artisan would have been motivated to do so, as 1) all of the references are directed to orally administering nutritional supplement to improve human health; and 2) Hamilton and Loizou teach the specific antioxidants useful as anti-antiaging antioxidants and essential vitamins conventionally known and used in multivitamin dietary supplements. Since Weston generally teaches using antioxidants and vitamins, the skilled artisan would have had a reasonable expectation of successfully producing a stable multivitamin/mineral/antioxidant dietary supplement that provide enhanced antioxidant and antiaging effects and nutritional benefits.  Also including additional components such as choline, and inositol, p-aminobenzoic acid, etc. to provide a nutritional supplement essential for human nutrition would have been prima facie obvious. 

Regarding gamma-aminobutyric acid (GABA), Couvaras teaches that GABA aids in reducing high blood pressure.  The reference teaches that GABA is administered with another agent (ACE inhibitor) to reduce blood pressure; the reference suggests that using multiple agents to control blood flow can reduce the amount of the each agent.  See [0011]. The reference teaches administering GABA at 1 mg/day to 10 gm/day.  See [0018].  Ichikawa, cited above, also teaches vitamin E has blood flow promoting effect; the reference teaches that Vitamin E is useful as a hair nourishing agent as the hair growth promoter is enhanced by this blood flow promoting effect.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Weston and incorporate to the composition GABA as motivated by Couvaras and Ichikawa.  The skilled artisan would have been motivated to do so, as 1) all references are directed to orally administering nutritional supplements to improve health; 2) Ichikawa suggests that blood flow promoting effect improves hair growth and nourishment; and 3) Couvaras teaches orally administering to patients GABA to achieve improved blood flow. For these reasons, the skilled artisan would have had a reasonable expectation of successfully combining GABA with the formulation of the combined teachings and administering the composition to patients/subjects and improving blood flow and hair growth and nourishment. See instant claim 18. 

Regarding citrus bioflavonoids, Slaga teaches that citrus bioflavonoids are antioxidants which protect vitamin C and other components from oxidation.  See col. 11, lines 4 – 22.   It would have been obvious to further modify the composition of Weston and incorporate to the composition citrus bioflavonoids as motivated by Slaga as 
Given the teachings of Weston to use antioxidants in the hair growth stimulant comprising multivitamin/mineral supplement, it would have been obvious to one of ordinary skill in the art before the time of filing of the application to modify teachings of the reference and incorporated additional antioxidants such as citrus bioflavonoids as motivated by Slaga.  The skilled artisan would have been motivated to do so, as 1) all of the references are directed to orally administering nutritional supplement to improve human health; and 2) Slaga teaches the specific antioxidants which protect vitamin C and other components from oxidation.  Since Weston generally teaches using antioxidants and vitamins in the hair growth stimulant composition, the skilled artisan would have had a reasonable expectation of successfully producing a stable multivitamin/mineral/antioxidant dietary supplement that provide enhanced antioxidant and antiaging effects and nutritional benefits.  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weston and Curtay as applied to claims 1-2, 6-15 and 17 as above, and further in view of Nishimura et al. (US 2002/0150629 A1, published on October 17, 2002) (“Nishimura” hereunder).
Regarding present claim 20, West generally teaches that zinc can be used in a range of from about 0.15 mg to 30 mg per day.  See [0345].  See Fig. 66 a formulation comprising 15 mg zinc.  
Nishimura teaches a method of orally administering zinc to prevent or treat zinc deficiency.  The reference teaches that daily requirement of zinc uptake is 20-100 mg for adult men, 15 mg for adult women, 20 mg for pregnant women and 25 mg for lactating women.  The reference further suggests that since the safety of zinc has been well established, there is little concern about the toxicity of excessive administration of zinc.  See [0018].  
Given the teachings of Weston to include zinc in the nutritional supplement, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to look for prior arts for specific teachings on the dosage of zinc.  Since Nishimura teaches that daily requirement of zinc for adult men is 20-100mg, 15 mg for adult women and 20 mg for pregnant women, etc. administering suitable amount of zinc tailored to meet the need of patients would have been obvious.  Since the reference also teaches that there is no concern for excessive administration of zinc, the skilled artisan would have had a reasonable expectation of successfully and safely administering zinc in the disclosed amount or more, to treat or prevent zinc deficiency in male or female patients. 

Claims 19 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Weston, Curtay, Ichikawa, Hamilton, Loizou, Couvaras and Slaga as applied to claims 1-2, 5-15, 17 and 18 as above, and further in view of Nishimura. 
Regarding claim 19, Couvaras fails to specifically indicate administering different dosage of GABA by gender.  As indicated above, differences in concentration or will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See In re Aller.   In this case, it is well known in pharmaceutical art that dosage depends on the specific conditions of an individual patient.  See, for example, Nishimura, which suggests that different gender or conditions may require a different amount of daily intake of zinc. Thus, discovery of optimal amount of GABA to promote blood flow within the suggested amount of 1-10 mg in as disclosed in Couvaras for patients of different gender would have taken routine experimentations by one of ordinary skill in the art, absent evidence of criticality of the claimed amount from the general range of 1-10 mg as disclosed by prior art.  See instant claim 4.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Weston and Curtay as applied to claims 1-2, 6-15 and 17 as above, and further in view of Thelen et al. (US 20090221719 A1, published on September 3, 2009) (“Thelen” hereunder). 

Although Weston teaches formulating the composition in the form of a tablet, the reference fails to disclose the at least one ingredient selected from guar flour and locust bean gum. 
Thelen teaches that guar flour and locust bean gum are thickening agents well known in pharmaceutical art and used as a component of tablets that swell in the stomach or intestine and readily release the active ingredient.  
Given the teachings of Weston to make the multivitamin/mineral/antioxidant composition in the form of a tablet, it would have been obvious to one of ordinary skill in the art at the time of filing of the present application to look for prior art such as Thelen and used any of the disclosed thickening agent to make the tablet that release the active ingredients in the targeted digestive tract.  
Claim 21 further requires “wherein said ingredient retards resorption of said preparation in small intestine of a subject.”   Such resorption retardation property would be inherent to the ingredient, namely guar flour in this case.  	



Response to Arguments
Applicant's arguments filed on August 2, 2022 have been fully considered but they are unpersuasive. 
Applicant argues that Weston does not specifically disclose to choose the “Just the 7 of” the 30 substances disclosed in prior art.  Examiner respectfully notes that the scope of the limitation on what may be included in the preparation in claim is open and does not exclude the additional components.   
Applicant states, “the question is not, whether the preparation disclosed by Weston is similar or nearly similar to a preparation according to one of the variants of claim 17 or 18 of the pending application, but to the core preparation according to claim 1.”  Examiner respectfully disagrees that the patentability of claims 17 and 18 should be weighted any differently.  The compositions as described in claims 17 or 18 may share more number of hair growth promoting components disclosed in Weston, but the scope of the preparation in claim 1 is, again, open to include all of components disclosed in prior art and does not appear to be more indistinct from prior art. 
Regarding Curtay, applicant argues that the reference does not specifically indicate administration of two tablets each in the morning and in the evening and it is possible that the correct translation would be only two tablets a day. It is not clear whether the French words “par fois” or “a la fois” must be present to convey the intended meaning. It appears that one of ordinary skill in the art before the time of the time of the effective filing would have sufficiently understood that “swallowed at a rate of two tablets during each meal in the morning and evening” (emphasis inserted) is interpreted to mean two tablets at a time twice a day, the total daily dose of 2000 mg.    
Applicant argues that the application of In re Aller in medicine is not proper ‘where dosages and the interactions in-between substances can harm or even more”.  However, given workable ranges one of ordinary skill in the art would have a proper guidelines to conduct safe experimentations.  In this case, it is well known that cysteine is a body-produced amino acid and commonly taken as a supplement.  
  In response to applicant's argument that Thelen fails to provide applicant’s reason for using guar flour or locust bean gum as a retarder, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, applicant points out that Thelen discloses thickening agents “swell in the stomach or intesting thereby  and thus can ore readily release the active ingredient”.  Here, since the reference specifically indicates that the thickening agents swell, the teaching must be interpreted to mean that the active ingredients are release upon reaching the location, rather than released as in an immediate release formulation.  
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617